DETAILED ACTION

Response to Amendment

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Applicant’s amendments and remarks filed on 10/13/2021 have been acknowledged. 
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 


Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1,-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because while claim 1, as amended, recites each branch channel ‘branching in the channel to form a parallel flow path between the thermal cycle region 
and one of the air communication ports’, no sufficient and adequate support was found for such feature in the original disclosure, which rather supports only two branches [one of which is employed as a bypass] of the  channel 12, stemming from one channel end 12b and merging next to the nearest serpiginous portion 36 of channel 12. Therefore, the instant claims are not commensurate in scope with the original specification. 
6.	Claims 1-15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	In the amended claim 1, it is unclear from the claim language whether or not the recitation of ‘sending air into the channel alternately between the first and second air communication ports’, means that each port must be connected to a respective air pressure source operatively connected to a controller programmed to control the alternate air flow. In this connection, it is unclear how the sample can be moved in and out of the channel, in the absence of any sample inlets and/or outlets. It remains also unclear what structural features must delimit the ‘thermal cycle region’, as well as the ‘first’ and ‘second’ temperature ‘regions’. The claim language also fails to set forth any structural inter-relationships between the substrate /regions and the heat source. 
	In the amended claims 6-10, it is not clear whether or not the recitation of the control unit ‘adjusting the heat source’, means that the control unit must be operatively connected to the heat source actuator and to the at least one temperature sensor, while being also programmed accordingly. The same consideration applies to claims 13-15. 
	In the newly added claim 11, it is unclear in what sense the region ‘represents’ the channel. “Comprising’ transitional phrase is advised. 

Response to Arguments

7.	All of the Applicant s arguments have been fully considered but they are moot in view of new grounds of rejection.   
	Additionally, referring to the applicant’s statement regarding prior objections to the drawings, the examiner would like to draw applicant’s attention to section 8 of the 05/13/2021 Office action which provides the details and grounds of the objection [currently maintained]. It is also emphasized that all prior art listed in all filed IDS-s was timely considered, the annotated copies of the IDS-s being properly and timely submitted. Additionally, for the applicant’s convenience, the copies in question are being re-submitted with the current action. 
Conclusion

8.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798